190 Ga. App. 159 (1989)
378 S.E.2d 384
ALVIN LEE COMPANY, INC.
v.
GARMON ELECTRICAL CONTRACTORS, INC.
77503.
Court of Appeals of Georgia.
Decided February 3, 1989.
Smith, Currie & Hancock, Paul A. Bradley, for appellant.
A. Joseph Nardone, Jr., for appellee.
CARLEY, Chief Judge.
Appellant-defendant appeals from the trial court's grant of partial summary judgment in favor of appellee-plaintiff. The trial court entered its order on March 8, 1988. On March 22, 1988, appellant filed a motion for reconsideration. The trial court denied appellant's motion for reconsideration on May 3, 1988. Appellant filed its notice of appeal on June 2, 1988.
"[T]he only appealable order of record is the order of [March 8, 1988], granting partial summary judgment to the plaintiff. [Cits.] The appeal was not filed within 30 days from this order, however, but was filed subsequent to the denial of a motion for reconsideration of this order several months later. It has repeatedly been held that, unlike a motion for new trial, motion in arrest of judgment, or motion for judgment notwithstanding the verdict, a motion for reconsideration does not extend the time for filing a notice of appeal. [Cits.] . . . Thus we lack jurisdiction to entertain the appeal." Becker v. Fairman, 167 Ga. App. 708, 709 (1) (307 SE2d 520) (1983). See also Hargrove v. Phillips, 186 Ga. App. 525 (368 SE2d 123) (1988); Guthrie v. D. L. Claborn Buick, 180 Ga. App. 128 (348 SE2d 523) (1986). "[E]ven if we were to construe appellant's [motion for reconsideration] as a motion to set aside, this court would still have no jurisdiction over the appeal. Appeals from the denial of such motions are discretionary and appellant did not follow the applicable procedure to secure appellate review of the denial of [its] motion. [Cits.]" Lewis v. Sun Mgt., 182 Ga. App. 560 (356 SE2d 526) (1987).
Appeal dismissed. Deen, P. J., and Sognier, J., concur.